Citation Nr: 0509536	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease, residuals of pacemaker implant, and history of 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1974 to 
April 1981 and from February 1985 to January 1986 with 
subsequent service in the Kansas Army National Guard until 
his discharge from that organization in 2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for heart 
attacks and residuals pursuant to P.L. 106-419, Section 301.  

In general, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty.  Active service also includes any period of 
inactive duty training in which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training as well as authorized travel to or from 
such duty or service.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a), (d).  

The medical evidence of record includes a March 1989 
electrocardiogram showing "questionable Q waves in leads III 
and a VF", a September 19, 1991 electrocardiogram showing 
"EKG tracings unchanged from past EKG, left axis deviation, 
sinus brady cardia", a March 2, 1992 electrocardiogram 
showing "ABN w/o LVH", and a September 23, 1999 
electrocardiogram showing "possible inferior infarct, old".  
A VA medical report dated May 3, 2000, primarily addresses a 
matter unrelated to this appeal but seems to concede the 
existence of a past myocardial infarction noting a thallium 
scan in June 1997.  The latter event appears to be documented 
in a June 23, 1997, Riverside Hospital nuclear medicine 
report.

In April 2004 the veteran provided dates of significant 
health events which included a statement that on May 26, 1993 
he was admitted to an emergency room with chest pains 
directly from his military duty station and that on January 
25, 1994, a cardiologist performed a series of cardiac 
procedures which showed a small inferior wall infarction, 
severe distal right coronary disease, and moderate proximal 
right and left coronary heart disease.  

Associated with the claims folder is an Army National Guard 
Points history statement showing active duty points and 
inactive duty training points earned.  However, this document 
does not indicate the specific dates that these points were 
earned.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should arrange for the veteran 
to be examined by a cardiologist.  The 
physician should be requested to provide 
an opinion whether the veteran has 
suffered an acute myocardial infarction 
and, if so, when such myocardial 
infarction(s) took place.  If it is not 
possible for the examiner to establish 
the date of occurrence, he should so 
state for the record.  In addition, the 
cardiologist should be requested to 
provide an opinion when the veteran's 
coronary artery disease or other cardiac 
disease had its onset.  The claims file 
must be made available to and reviewed by 
the cardiologist in conjunction with the 
examination.      

2.  If the examining cardiologist 
determines that the veteran has in fact 
experienced a myocardial infarction, the 
RO should determine whether it occurred 
during a period of qualifying service.
 
3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




